Citation Nr: 0124346	
Decision Date: 10/09/01    Archive Date: 10/09/01	

DOCKET NO.  98-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for an acquired 
psychiatric disorder.

Entitlement to service connection for alcohol/polysubstance 
abuse, for compensation purposes.

Entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from December 1988 to 
May 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 and later rating decision 
by the Department of Veterans Affairs (VA) Boston, 
Massachusetts, Regional Office (RO), denying the veteran's 
petition to reopen a claim for service connection for 
schizophrenia as well as his claims for entitlement to 
service connection for any other acquired psychiatric 
disorder.  

This case was previously before the Board and in 
February 2000 it was remanded to the RO for further 
development.  The case has since been returned to the Board.  
It is noted that to the extent there is a claim that the drug 
and alcohol abuse is a manifestation of a psychiatric 
disorder, that matter is not before the Board.  The issue as 
developed is whether there is a basis for compensation 
payments based on this pathology.


FINDINGS OF FACT

1.  All identified evidence necessary for disposition of the 
appeal has been obtained.

2.  Service connection for an acquired psychiatric disorder 
was denied by an unappealed RO rating action in November 
1995; a May 1997 rating decision by the RO found that 
evidence adequate to reopen a claim for schizophrenia had not 
been submitted.  The veteran was notified and did not perfect 
a timely appeal.

3.  Evidence adduced since the May 1997 rating decision 
includes a memorandum from a VA treating psychiatrist that is 
relevant and probative of the issue at hand and is so 
significant that it must be considered to fully decide the 
merits of the claim, and now shows that the veteran has an 
acquired psychiatric disorder that had its onset in service.

4.  Personality disorders are not disabilities characterized 
as diseases or injuries incurred in service.

5.  Compensation for primary drug and alcohol abuse is 
precluded by law.


CONCLUSIONS OF LAW

1.  The November 1995 unappealed rating decision that denied 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d) (2001), 20.302 (2000).  

2.  Evidence received since the May 1997 RO rating decision 
is new and material; the claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The veteran's acquired psychiatric disorder was incurred 
in service.  38 U.S.C.A. §§ 1131, 5103, 5103(A) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001), and 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

4.  Personality disorders are not subject to service 
connection under the law.  38 C.F.R. § 3.303 (2000).

5.  Compensation for primary drug and alcohol abuse is 
precluded by law.  38 U.S.C.A. § 1110 (West 1991); Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed a claim for service 
connection for PTSD in June 1990.  Service connection for 
PTSD and anxiety were denied by an RO rating action dated in 
March 1991.  Service connection for PTSD was again denied by 
the RO in a May 1995 rating decision.  Service connection for 
an acquired psychiatric disorder to include PTSD was 
subsequently denied by an RO rating action dated in November 
1995 on the basis that the veteran's then demonstrated 
psychiatric disability, schizophrenia, was not manifested in 
service or within the applicable presumptive period following 
service.  PTSD was again denied as not shown by the evidence 
of record.  In a May 1997 rating decision the RO found that 
new and material evidence adequate to reopen a claim for 
schizophrenia had not been submitted.  The veteran was 
notified of those actions and did not perfect a timely 
appeal.  The veteran's current petition to reopen his claim 
for service connection for an acquired psychiatric disorder 
was received in May 1997.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The Board must address the issue of new and material 
evidence in the first instance because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnet v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in an effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence has been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans' Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
opened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under the Veterans' Claims Assistance Act of 
2000 has been fulfilled.  See generally, Elkins, 
12 Vet. App. at 218-19; Veterans' Claims Assistance Act of 
2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented or secured since the last time the claim 
was finally disallowed on any basis.  Smith v. West, 
12 Vet. App. 312, 314 (1999).

Applying the Court's holding to the instant case, the Board's 
analysis of the evidence submitted for the purpose of 
reopening the veteran's current claim must include a review 
of all the evidence submitted since the RO's May 1997 rating 
decision.  The Board will, however, first review the evidence 
that was before the RO in May 1997.  This evidence includes 
the veteran's service medical records, which show that the 
veteran was found to be alcohol-dependent in August 1989 with 
a history of alcohol consumption since the age of 11 years.  
He was treated in service with Antabuse.  In 1989 he was also 
treated for cigarette burns to both arms, which was reported 
by his treating physician to be alcohol related.  In November 
1989 he was evaluated for complaints of bleach inhalation 
secondary to Cloroxing his pants.  In April 1990 the veteran 
was evaluated and treated for a laceration of his right hand.  
At that time, he expressed feelings of not caring and 
admitted that he tried to slash his arms with a razor blade.  
He was admitted for hospitalization and referred to the 
psychiatric unit.  The veteran was subsequently discharged 
from service in May 1990 as an alcohol abuse rehabilitation 
failure.  

Also of record in May 1997 were VA clinical records compiled 
between August 1990 and January 1997 to include a report of a 
VA examination in August 1990, which recorded a history of 
alcohol treatment in service, as well as a referral to a 
psychiatrist therein.  Following a mental status examination, 
it was diagnostically concluded that the veteran suffered 
from an adjustment disorder with mixed emotional features.  
VA outpatient treatment records and progress notes show 
evaluation and weekly therapy treatment provided to the 
veteran for problems which were attributed to chronic 
paranoid schizophrenia although major depression and multiple 
personalities were also diagnosed.  He was also treated 
during this period for his problems with alcohol.  

Evidence adduced since the May 1997 RO rating decision 
includes a VA treatment plan which reflects that the veteran 
was hospitalized at the Bedford VA Medical Center between 
November 1996 and May 1997 for treatment related to paranoid 
schizophrenia with dissociative features and over-the-counter 
polysubstance abuse.

On a VA examination in June 1997 the veteran reported a 
history of extensive difficulties with alcohol and multiple 
attempts at rehabilitation while in the military.  He further 
related a history of treatment for psychiatric problems 
following service.  The examiner noted that the veteran was 
psychotic and on objective examination reported that his 
thought disorder was very much in evidence in terms of his 
hallucinations, delusions, disorganization of thought and 
idiosyncratic speech.  Paranoid schizophrenia was diagnosed.  

The veteran was hospitalized at a VA medical center in San 
Antonio, Texas, from May to August 1999.  History obtained 
from the veteran on this hospitalization included his report 
of being currently homeless.  He was noted to have been 
hospitalized numerous times, once for a number of years in 
the Bedford, Massachusetts, VA Hospital with psychiatric 
symptoms.  The veteran was admitted to the psychiatric unit 
and provided psychotropic medications.  At hospital discharge 
schizoaffective disorder, mixed personality disorder and 
history of depression were the Axis I diagnoses.

Clinical records received from the Eastern State Hospital in 
Washington State show that the veteran was admitted to that 
facility in September 1999 following a transfer from a VA 
medical center where he had been hospitalized after cutting 
his arm in a suicide gesture.  The veteran was discharged 
from this facility in October 1999.  At discharge 
schizoaffective disorder by history; mixed substance and 
alcohol abuse were the Axis I diagnoses.  An Axis II 
diagnosis of personality disorder was also reported.  

The veteran was hospitalized at the Bedford, Massachusetts, 
VA Medical Center from January to February 2000 for further 
psychiatric observation and treatment.  

Service medical records not heretofore of record were 
submitted in connection with the veteran's current claim.  
These records show that the veteran was hospitalized at a 
service department medical facility in May 1990.  A report of 
a physical examination at admission recorded that the veteran 
had recently ingested gasoline.  His discharge diagnoses were 
suicidal impulses, resolved gasoline ingestion, resolving 
alcohol gastritis, alcoholism, mixed personality disorder and 
history of suicidal attempt.  

In a statement dated in July 2000 the veteran's treating VA 
physician reported that the veteran's current psychiatric 
disorders were schizoaffective disorder, bipolar type, and 
polysubstance dependence.  He stated that the veteran 
remained psychiatrically disabled as he has been since 
leaving the service and suffers from chronic psychotic 
symptoms with related frequent impulses to harm himself.  It 
was noted that the veteran was hospitalized in service for a 
self-inflicted laceration to his arm and for an incident of 
gasoline ingestion.  He opined that the veteran's self-
inflicted harm and gasoline ingestion in service were related 
to the onset of his schizoaffective disorder and not solely 
due to the veteran's alcohol and polysubstance dependence to 
which his hospitalization at the time was attributed.  He 
further stated that the veteran has been substantially 
impaired since the onset of his difficulties while he was in 
service.  

The Board has considered the evidence received since the May 
1997 rating decision and finds that this evidence is new and 
material such as to reopen the veteran's claim seeking 
entitlement to service connection for an acquired psychiatric 
disorder.  Of particular significance are the newly submitted 
service medical records showing that the veteran ingested 
gasoline and was diagnosed with suicidal impulses as well as 
the statement from his VA treating physician in July 2000.  
This statement provides a medical opinion that the veteran's 
behavior in service was symptomatic of the onset of his 
current psychiatric disability.  Since competent medical 
evidence of current disability and a linkage not previously 
established between that disability and the veteran's service 
has been received, it is considered new and material to the 
case, and the veteran's claim must thus be reopened.

Service Connection

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of records, both old and new, 
supports the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  For certain chronic diseases, such as a psychosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for a 
psychosis.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
a continuity of symptomatology post service.  38 C.F.R. 
§ 3.303(b).  A determination of service connection requires 
findings of the existence of a current disorder and a 
determination of a relationship between that disability and 
injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran is thus entitled to a grant of service connection 
for the disorder claimed if it is shown to have had its onset 
in service or is otherwise linked by competent medical 
evidence to service.

There is no medical evidence of any evaluation or treatment 
for a psychosis in service or within the one-year presumptive 
period after service.  However, the absence of clinical 
evidence of an acquired psychiatric disorder in service or 
during the first post service year is not fatal to the 
veteran's claim if there is medical evidence indicating that 
the veteran currently has an acquired psychiatric disorder 
which can be attributed to service by competent medical 
opinion.  

Here the veteran's service medical records show that the 
veteran was under psychiatric consultation in service 
following a laceration to his right hand in April 1990.  
Approximately one month later he was hospitalized in service 
for a suicidal impulse involving the ingestion of gasoline.  
A VA treating physician has recently evaluated the veteran, 
noted the veteran's behavior in service and provided 
competent medical opinion which attributes with some 
certainty the veteran's current psychiatric disability, 
schizoaffective disorder, to service and the events therein.  
Hence, there is a plausible basis for granting service 
connection for the veteran's current psychiatric disability.  
As such, service connection for an acquired psychiatric 
disorder is warranted.

Alternatively, however, the Board notes with reference to the 
veteran's diagnosed personality disorder, that a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation pertaining to disability compensation.  
See 38 C.F.R. § 3.303(c).  [Personality] disorders are 
developmental in nature and therefore not entitled to service 
connection.  Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
Furthermore, with respect to the veteran's alcohol abuse 
direct service connection for this disorder is precluded by 
38 U.S.C.A. § 105(a) (West 1991) as not being in the line of 
duty.  See also VAOPGCPREC 2-97 and VAOPGCPREC 2-98.  The law 
precludes compensation for primary alcohol abuse disability 
and for secondary disabilities arising from a primary alcohol 
or drug abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. 
Cir. 2001).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for an acquired 
psychiatric disorder is reopened and the benefit is granted.  

Service connection for a personality disorder and payment of 
compensation for primary alcohol/polysubstance abuse is 
denied.


_______________________________
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

